Citation Nr: 1809774	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating prior to October 19, 2012, a rating in excess of 10 percent prior to November 8, 2014, and a rating in excess of 30 percent thereafter for service-connected bilateral status post plantar fasciotomy with inferior calcaneal spurs, pes planus, and arthritis


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty with the United States Army from December 1982 to November 1989 and December 1990 to June 1991, and with the Army National Guard from September 1995 to January 2008.  He had service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a February 2015 rating decision, the RO increased the disability rating to 30 percent effective November 8, 2014 for the service-connected foot disability.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

For reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he is entitled to an effective date earlier than October 19, 2012 for an increased disability rating for his service-connected bilateral foot disability; specifically, bilateral status post plantar fasciotomy with inferior calcaneal spurs, pes planus, and arthritis.

By way of background, a March 2008 rating decision granted the Veteran's claim of entitlement to service connection and awarded a noncompensable rating for his bilateral foot disability effective February 1, 2008, the day after his retirement from active service.  In October 2012, the Veteran submitted a claim for an increased rating.  The August 2013 rating decision currently on appeal increased the Veteran's disability rating to 10 percent effective October 19, 2012, the date of the claim.  During the pendency of the appeal, the Veteran's disability rating was increased to 30 percent effective November 8, 2014.

During his 2017 Board hearing, the Veteran testified that the period on appeal should date back to February 1, 2008, the effective date of his noncompensable rating.  The Veteran contended that the March 2008 rating decision was not final because he submitted a timely notice of disagreement in May 2008 (NOD), to which the RO did not respond.  In support of his contention, the Veteran submitted two letters dated September 2008 and March 2009, respectively.  Both letters purport to follow-up on the status of the May 2008 NOD, a copy of which is not of record.  Both letters were date-stamped "Received with Remittance" by the Internal Revenue Service (IRS) local office in Charleston, West Virginia on the same date provided in the letterhead.  There is no evidence of record to shed light on why the IRS would be in receipt of these letters.

The Board has the responsibility to assess the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material favorable evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board retains the discretion as fact finder to make credibility determinations and weigh the lay and medical evidence of record).  In assessing evidence, the Veteran is entitled to the benefit of the doubt, and reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

In this case, further development is necessary before the Board can adequately assess the credibility and probative value of the letters submitted by the Veteran in support of his claim for an earlier effective date.  The IRS date stamps alone do not sufficiently establish that the letters are genuine.  Therefore, on remand, the AOJ must follow up with the Veteran and, if necessary, the IRS in order to authenticate the letters.

Accordingly, the case is REMANDED for the following actions:

1.  Follow up with the Veteran concerning the letters submitted in August 2017 in connection with his claim in order to obtain an explanation as to why the letters would be in receipt by the IRS.  If necessary, conduct additional development with the RO/IRS as to the IRS stamp on VA mail.

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






